McKENNA, Circuit Judge
(concurring).
A careful review and consideration of the facts of this case convince me that the finding of the district court “that on the 19th day of June, 1892, within the United States, in the collection district of Alaska, and within the waters thereof, within four leagues of the coast of Alaska, and within the jurisdiction of this court,” the cargoes of the various vessels were transferred to the Coquitlam, is not sustained by the evidence; and I therefore concur in the judgment of reversal. On the other points decided by the majority of the court I express no opinion.